UNITED STATES of America, Plaintiff-Appellee,

                                                      v.
                              Steven Lawrence RILEY, Defendant-Appellant.

                                                No. 99-2426.

                                      United States Court of Appeals,

                                              Eleventh Circuit.
                                                Nov. 8, 2000.

Appeal from the United States District Court for the Middle District of Florida (No. 98-00288-CR-T-26E);
Richard A. Lazzara, Judge.
Before TJOFLAT, COX and BARKETT, Circuit Judges.

        BY THE COURT:

        We sua sponte grant rehearing in this appeal. Our opinion is published at 211 F.3d 1207 (11th
Cir.2000).
        After we filed our opinion in this appeal, but before the mandate issued, the Supreme Court decided

Castillo v. United States, --- U.S. ----, 120 S.Ct. 2090, 147 L.Ed.2d 94 (2000), which casts doubt on the

correctness of our ruling rejecting Riley's challenge to the enhanced penalty the district court imposed on him
under 18 U.S.C. § 924(c)(1). We accordingly vacate the portion of our prior opinion addressing the § 924(c)

sentencing issue and direct the clerk to schedule the appeal for oral argument on that issue before a regular
oral-argument panel.

        REHEARING GRANTED; OPINION VACATED IN PART; ORAL ARGUMENT GRANTED
IN PART.